LyoN, J.
This is an action to recover a balance claimed by the plaintiff on open mutual accounts between the parties. It was tried before a referee, who stated the accounts and found and reported a balance in favor of the plaintiff. Notice of the filing of the report was duly given, and exceptions thereto were filed on behalf of the defendant. On motion of the plaintiff, the circuit court confirmed the report, and rendered judgment for the plaintiff for the sum so reported due him. This appeal is from that judgment, and the errors assigned are all based upon alleged erroneous rulings by the referee on objections to the admission of testimony. The record before us contains no bill of exceptions; and hence, we cannot review the findings of the referee. The objections taken before the referee should have been renewed in the circuit court on the motion to confirm the report, or on a motion to set aside or modify it; and the rulings of the court thereon should have been preserved in a bill of exceptions containing the testimony upon which the court acted. In no other way can the findings of a referee be reviewed by this court. Gilbank v. Stephenson, 30 Wis., 155.
The record discloses no error, and hence the judgment of the circuit court must be affirmed.
By the Court. — Judgment affirmed.